DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "in particular" in lines 3 and 4 render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "in particular" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-4, 7, 9, 10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Poh et al. (“Advancements in Noncontact, Multiparameter Physiological Measurements Using a Webcam”, as set forth in the Applicant’s 02/07/2020 IDS, hereinafter Poh).
Regarding claim 1, Poh teaches a device for determining a physiological parameter of a subject (Abstract), the device comprising: 
an interface for receiving image data of a scene (pg. 8, Section A of the Methods discloses that the video was taken with a webcam stored on a laptop), said image data comprising a time-sequence of image frames (pg. 8, Section A of the Methods discloses that a video was taken at 15 frames per second meaning an image sequence was recorded); and 
a processor for processing said image data (pg. 8, Sections A-B of the Methods disclose the video is saved on a laptop and analyzed using MATLAB and in order to run MATLAB the laptop or computer performing the software function must have a processor meaning a processor is present), 
wherein the processor is configured to perform, for each of said image frames (step b in fig. 1 discloses that the color weighting is performed for each frame), the steps of: 
generating a set of weighting maps comprising at least a first weighting map and a second weighting map for spatially weighting the pixels of the image frame (pg. 8, Section B of the Methods section and fig. 1 disclose that a color map is formed for each of the frames, specifically each of a red, green, and blue color map is formed to analyze the ROI. Each of the color maps is seen as its own weighted map. Page 7, lines 17-27 of the instant applications specification discloses that the weighting maps are based on color and that the color can include pixel values in RGB representation);
determining a first weighted image frame by spatially weighting the pixels of the image frame based on the first weighting map (step b of fig. 1 discloses that the color weighting is performed based on the Red Channel, the red channel is seen as the first weighting map and step b shows that the weighting occurs at the first frame at time t1); 
determining a second weighted image frame by spatially weighting the pixels of the image frame based on the second weighting map (step b of fig. 1 discloses that the color weighting is performed based on the Green Channel, the green channel is seen as the second weighting map and step b shows that the weighting occurs at the first frame at time t1);
determining a first statistical parameter value based on the first weighted image frame (pg. 8, Section B of the Methods section and fig. 1 disclose that the color channels were spatially averaged over all pixels in the ROI to form a single measurement point for each frame that forms the raw signal in step C of fig. 1. The computed average at a specific frame in the Red Signal represents the first statistical parameter, pg. 5, lines 10-11 of the instant application disclose that the statistical parameter includes a computed mean which is synonymous with average); 
determining a second statistical parameter value based on the second weighted image frame (pg. 8, Section B of the Methods section and fig. 1 disclose that the color channels were spatially averaged over all pixels in the ROI to form a single measurement point for each frame that forms the raw signal in step C of fig. 1. The computed average at a specific frame in the Green Signal represents the second statistical parameter, pg. 5, lines 10-11 of the instant application disclose that the statistical parameter includes a computed mean which is synonymous with average); 
wherein the processor is further configured to perform the steps of:
concatenating said first statistical parameter values over time based on the time-sequence of the corresponding image frames to obtain a first candidate signal (fig. 1, step C shows that the Red signal for each frame was linked over time in order to form a chain that shows the computed average over time);
concatenating said second statistical parameter values over time based on the time-sequence of the corresponding image frames to obtain a second candidate signal (fig. 1, step C shows that the Green signal for each frame was linked over time in order to form a chain that shows the computed average over time); and 
extracting a physiological parameter of the subject based on said first and/or said second candidate signal (pg. 8, section C of the Methods section discloses that the HR was calculated from the separated source which represents the signal determined in step C).

Regarding claim 2, Poh teaches the device of claim 1, as set forth above, Poh further teaches the first and second weighting map are generated for spatially weighting the pixels of the image frame 32017P01628WOUSsuch that a non-zero weight is assigned to at least one same pixel of the image frame with both the first and the second weighting map ((pg. 8, Section B of the Methods section and fig. 1 disclose that the color mapping is performed on the same ROI with all three of the red, blue, and green color channels. Section C of the methods section and fig. 2 disclose that the IBIs were obtained using the peaks of the signals from step E of fig. 1 and the graph in step B of fig. 2 shows that the weighted signal values are non-zero. Additionally, based on the fact that there are different shades of the same color in the color maps shown in step B of fig. 1 means the values are non-zero.

Regarding claim 3, Poh teaches the device of claim 1, as set forth above, Poh further teaches the processor is configured to determine said set of weighting maps for each image based on a local property of the image (pg. 8, Section B of the Methods section and fig. 1 disclose that the property of the image used in order to determine the weighting maps is color).

Regarding claim 4, Poh teaches the device of claim 3, as set forth above, Poh further teaches said local property of the image comprises at least one of a brightness, color, texture, depth and/or temperature (pg. 8, Section B of the Methods section and fig. 1 disclose that the property of the image used in order to determine the weighting maps is color).

Regarding claim 7, Poh teaches the device of claim 1, as set forth above, Poh further teaches the processor is further configured to generate normalized weighting maps (pg. 8, Section B of the Methods section and fig. 1 disclose that the raw traces are normalized using equation (3), the raw traces are representative of the data in the color map).

Regarding claim 9, Poh teaches the device of claim 1, as set forth above, Poh further teaches the step of extracting the physiological parameter of the subject further comprises the 42017P01628WOUS step of selecting at least one of said first and said second candidate signals based on a quality metric (the last sentence of section B of the method on pg. 8 discloses “the component whose power spectrum contained the highest peak was then selected for further analysis”, pg. 8, lines 27-32 of the instant applications specification discloses a quality metric includes the height of a spectral peak).

Regarding claim 10, Poh teaches the device of claim 1, as set forth above, Poh further teaches the processor is further configured to apply a blind source separation technique to the candidate signals to obtain independent signals (pg. 8 section B of the methods section discloses ICA is performed on the data. The Theory section on pg. 7 discloses that ICA is Independent component analysis which is used to uncover independent signals from a set of observations that are composed of a mixture of sources. Pg. 3 of the instant applications specification discloses ICA is an example of blind source separation)  and to select at least one of said independent signals based on a quality metric (pg. 8 section B of the methods section discloses the spectrum containing the highest peak was selected for further analysis. The highest peak is considered to be the quality metric).

Regarding claim 12, Poh teaches the device of claim 1, as set forth above, Poh further teaches said image data comprises at least two channels, in particular a first channel indicative of a first wavelength interval and a second channel indicative of a second wavelength interval (pg. 8, section A of the methods section discloses “all videos were recorded in color (24-bit RGB with three channels x 8 bits/channel)” the three separate channels are red, green, and blue which are all different wavelength of the color spectrum).

Regarding claim 13, Poh teaches a system for determining a physiological parameter of a subject (Abstract); the system comprising: 
(pg. 8, Section A of the Methods discloses that the video was taken with a webcam stored on a laptop), said image data comprising a time-sequence of image frames (pg. 8, Section A of the Methods discloses that a video was taken at 15 frames per second meaning an image sequence was recorded); and 
a device for determining a physiological parameter of a subject as claimed in claim l based on the acquired image data (as set forth above Poh teaches a device for determining a physiological parameter of a subject as claimed in claim 1).

Regarding claim 14, Poh teaches a method for determining a physiological parameter of a subject (Abstract), the method comprising the steps of: 
receiving image data of a scene, (pg. 8, Section A of the Methods discloses that the video was taken with a webcam stored on a laptop, the video is the image data), said image data comprising a time-sequence of image frames (pg. 8, Section A of the Methods discloses that a video was taken at 15 frames per second meaning an image sequence was recorded); 
for each of said image frames(step b in fig. 1 discloses that the color weighting is performed for each frame), performing the steps of: 
generating a set of weighting maps comprising at least a first weighting map and a second weighting map for spatially weighting the pixels of the image frame (pg. 8, Section B of the Methods section and fig. 1 disclose that a color map is formed for each of the frames, specifically each of a red, green, and blue color map is formed to analyze the ROI. Each of the color maps is seen as its own weighted map. Page 7, lines 17-27 of the instant applications specification discloses that the weighting maps are based on color and that the color can include pixel values in RGB representation);
determining a first weighted image frame by spatially weighting the pixels of the image frame based on the first weighting map (step b of fig. 1 discloses that the color weighting is performed based on the Red Channel, the red channel is seen as the first weighting map and step b shows that the weighting occurs at the first frame at time t1); 
determining a second weighted image frame by spatially weighting the pixels of the image frame based on the second weighting map (step b of fig. 1 discloses that the color weighting is performed based on the Green Channel, the green channel is seen as the second weighting map and step b shows that the weighting occurs at the first frame at time t1);
determining a first statistical parameter value based on the first weighted image frame (pg. 8, Section B of the Methods section and fig. 1 disclose that the color channels were spatially averaged over all pixels in the ROI to form a single measurement point for each frame that forms the raw signal in step C of fig. 1. The computed average at a specific frame in the Red Signal represents the first statistical parameter, pg. 5, lines 10-11 of the instant application disclose that the statistical parameter includes a computed mean which is synonymous with average); 
determining a second statistical parameter value based on the second weighted image frame (pg. 8, Section B of the Methods section and fig. 1 disclose that the color channels were spatially averaged over all pixels in the ROI to form a single measurement point for each frame that forms the raw signal in step C of fig. 1. The computed average at a specific frame in the Green Signal represents the second statistical parameter, pg. 5, lines 10-11 of the instant application disclose that the statistical parameter includes a computed mean which is synonymous with average); 
wherein the method further comprises the steps of: 
concatenating said first statistical parameter values over time based on the time-sequence of the corresponding image frames to obtain a first candidate signal (fig. 1, step C shows that the Red signal for each frame was linked over time in order to form a chain that shows the computed average over time);
concatenating said second statistical parameter values over time based on the time-sequence of the corresponding image frames to obtain a second candidate signal (fig. 1, step C shows that the Green signal for each frame was linked over time in order to form a chain that shows the computed average over time); and 
extracting a physiological parameter of the subject based on said first and/or said second candidate signal (pg. 8, section C of the Methods section discloses that the HR was calculated from the separated source which represents the signal determined in step C).

Regarding claim 15, Poh teaches a non-transitory computer medium comprising program code means for causing a computer to carry out the steps of the method as claimed in claim 14 when said computer program is carried out on the computer (pg. 8, section B of the methods section discloses that the recordings are analyzed using custom software written in MATLAB and as set forth above that code carries out the method of claim 14).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poh in view of Grady et al. (US 20130231552, hereinafter Grady).
Regarding claim 6, Poh teaches the device of claim 1, as set forth above. Poh does not specifically teach the processor is configured to determine said weighting maps based on an affinity matrix indicative of spectral clustering.
However,
Grady in a similar field of endeavor teaches a processor configured to determine a weighting map based on an affinity matrix indicative of spectral clustering ([0030] and claim 19 discloses that an affinity matrix is constructed to show the relatedness between a plurality of regions in the brain to create a network graph, the network graph is seen as the weighting map. Additionally, because the affinity matrix is indicating regions that are similar together the process is grouping regions which is indicative of spectral clustering).
([0030]).

Regarding claim 8, Poh teaches the device of claim 1, as set forth above. Poh does not specifically teach the step of generating said set of weighting maps comprises at least one of zeroing weights below a predetermined threshold, offset removal and or thresholding.
However,
Grady in a similar field of endeavor teaches generating a weighting map by zeroing weights below a predetermined threshold (claim 19 discloses that the generating of the network graph involves “setting all entries in the affinity matric having a correlation measure less than a threshold equal to zero”) and thresholding ([0030] discloses that only values above a certain threshold are kept for the network graph, the network graph is seen as the weighting map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Poh to have the generating of the weighting maps comprises zeroing weights below a predetermined threshold and thresholding. The motivation to combine the known technique of generating weighting maps by zeroing weights below a predetermined threshold and thresholding of Grady to the device of Poh would be to allow for the predictable results of eliminating values that would increase the noise when calculating physiological parameters. 

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poh in view of Jacquel et al. (US 20170238842, hereinafter Jacquel).
Regarding claim 5, Poh teaches the device of claim 1, as set forth above. Poh does not specifically teach the processor is configured to determine said weighting maps based on a similarity of pixels of the image frame to a target category; in particular, wherein said target category is derived based on the content of the image frame, in particular based on spectral clustering.
However,
Jacquel in a similar field of endeavor teaches a processor ([0058] discloses the processor is performed using a processor) is configured to determine said weighting maps based on a similarity of pixels of the image frame to a target category ([0143]-[0146] disclose a process of using a skin tone filter to identify an intensity signal, first a range is set based on the patient’s skin tone and then using the range it identifies candidate skin pixels, the intensity signals are seen as the weighting maps); in particular, wherein said target category is derived based on the content of the image frame ([0144] the skin tone range is based off of the patient within the image frame), in particular based on spectral clustering ([0146] by identifying the candidate skin pixels the processor is identifying a group of pixels that have a similarity between them which corresponds to spectral clustering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Poh to determine said weighting maps based on a similarity of pixels of the image frame to a target category; in particular, wherein said target category is derived based on the content of the image frame, in 

Regarding claim 11, Poh teaches the device of claim 1, as set forth above. Poh does not specifically teach the processor is configured to combine at least two of said candidate signals in the frequency domain.
However,
Jacquel in a similar field of endeavor teaches a processor ([0058] discloses the processor is performed using a processor) configured to combine at least two candidate signals in the frequency domain ([0148] discloses that the two PPG signals can be combined and a vital sign can be measured from the combined signal, [0091] discloses that the received signals are transformed into the frequency domain. Additionally, [0086] discloses that the combined light signal can be used to calculate statistics in the frequency domain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Poh to combine at least two candidate signals in the frequency domain. The motivation to apply the known technique of combining candidate signals in the frequency domain of Jacquel to the device of Poh would allow for the predictable results of determining more accurately the vital signs of the subject.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poh et al (“Non-contact, automated cardiac pulse measurements using video imaging and blind source separation”) additionally teaches independent claims 1 and 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.W.B./Examiner, Art Unit 3793       
                                                                                                                                                                                                 
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791